DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guillemin et al., describes in “Nacelle LiDAR online wind field reconstruction applied to feedforward pitch control”, in the Journal of Physics.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and 

As per claim 1, Guillemin et al., describes in “Nacelle LiDAR online wind field reconstruction applied to feedforward pitch control”, in the Journal of Physics, a method for acquiring and modeling, using a LIDAR sensor, an incident wind field in a space located upstream from said LIDAR sensor (see title), said method being characterized in that it includes:

a) a step for gridding the space located upstream from said LIDAR sensor, the space being gridded by a set of discretized points positioned according to a predefined three-dimensional grid that includes a set of grid cells consisting of estimation points and measurement points (see figure 1, figure 4, page 4, lines 1-7);

b) a step for measuring the amplitude and direction of the wind at various measurement points located in the upstream space and positioned at least two separate distances from the LIDAR sensor, along at least three measurement axes (see figure 1, figure 4, multiple distance bins and measurement axes are used);

c) a step for estimating the amplitude and direction of the wind at any time over all the estimation points, the estimation being carried out by optimization using a weighted recursive least-squares method of a cost function that uses at least the data relating to the measurement points, data relating to spatial coherence of the wind speed, data relating to time coherence of the wind speed (see page 4, last paragraph), as well as data qualifying the quality of the measurements made on the measurement (throwing out bad quality measurements or assigning a weighting thereto based on the quality or signal-to-noise ratio thereof is implicit); and

d) a step for reconstructing, in real time and in a defined frame of reference, the three-dimensional incident wind field, on the basis of the amplitudes and directions of the wind estimated and measured for each point of said grid (see figure 4).

As per claim 5, Guillemin et al. further discloses that the measurements of the amplitude and direction of the wind at various measurement points are taken at least two different distances along the measurement axis (see figure 4: 80m, 120m, 160m).

As per claim 6, Guillemin et al. further discloses that the measurements of the amplitude and direction of the wind are taken along at least three measurement axes (see figure 4, the horizontal axis and the two oblique axes).

As per claims 11-12, clearly the overall system is computerized and therefore this feature is inherent to Guillemin et al.

As per claim 13, clearly Guillemin et al. discloses LIDAR for use with a plurality of wind turbines that utilize a LiDAR sensor (e.g. See Title).

As per claim 14, Guillemin et al. discloses a LiDAR sensor arranged on the nacelle of the wind turbine (e.g. See Title).

As per claim 15, the steps recited in this claim, feed forward control for a wind turbine, reconstruction of wind fields in 3d and in near real time using a LiDAR sensor and controlling the angle of the blades or the orientation of the nacelle using the control strategy (e.g. See Title and Introduction and work objectives).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemin et al., as applied to claim 1, from above, and further in view of “LiDAR data accuracy: The impact of pulse repetition rate”, by Csanyi et al.

As per claim 4, Guillemin et al. does not specifically disclose a sampling rate, otherwise known as a pulse repetition rate of at least .25 Hz.

Csanyi et al. discloses a pulse repetition rate of 33, 50 and 70 Hz (e.g. See Abstract).

It would have been obvious to one ordinary skill in the art at the time the invention was made to have utilized a LiDAR system having a higher repetition rate since the higher the rate, the more accurate the results (e.g. See Abstract).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemin et al., as applied to claim 1, from above, and further in view of Couchman et al., U.S. Patent Application Publication No. 2013/0094961.

As per claim 9, Guillemin et al. does not specifically disclose noise being added to measurements.

In analogous art, Couchman et al. discloses the utilization of a LIDAR reconstruction block which removes (filters) out the noise from undesirable sources detected in the radiation for a particular range gate (e.g. See [0050]). 

It would be obvious to one of ordinary skill in the art that noise would be introduced to a wind turbine LIDAR based system where measurements are occurring, and it would be equally obvious that the best approach to reduce the noise would be to filter the noise out so that the most accurate measurement results are utilized for the overall LIDAR system, and this would have been obvious to one of ordinary skill in the art at the time the invention was made.


Allowable Subject Matter
Claims 2-3, 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 2 and 3, the prior art of record fails to teach or adequately suggest the explicitly claimed equation for the amplitude and the direction of the wind at a measurement point in claim 2 and the explicitly claimed equation for the cost function in claim 3, in combination with the other claimed features and or limitations as claimed.



As per claim 10, the prior art of record fails to teach or adequately suggest the explicitly claimed equation for the estimation of the wind field amplitudes and the directions at a time over all of the estimation points, in combination with the other claimed features and or limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 11, 2021
/RDH/